DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/110,043, filed on 7/6/2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 73, 102, 104a, 104b, 104c, 104d, and 144 described on p. 12 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The title of the invention is not descriptive since it does not mention the methods that are the subject of claims 21 - 46.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it does not mention the methods that are the subject of claims 21 – 46.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: reference number 73, 102, 104a, 104b, 104c, 104d, and 144 are described in the specification but do not appear in the drawings  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the range 7 to 17 degrees C of claim 29 is not supported in the specification.

Claim Objections
Claim 9 objected to because of the following informalities:  the term “the geothermal energy unit” in line 2 lacks antecedent basis in the claim because it depends  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 31, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has narrow and broader limitations in the same claim separated by the term “optionally”. The claim is indefinite because the limiting range cannot be discerned. MPEP 2173.05(c), I and MPEP 2173.05(h), II.
Claims 31 and 39 recite the limitation "step (h)" in line 2.  There is insufficient antecedent basis for this limitation in the claims, and the metes and bounds of the claims cannot be determined since the claims they depend from only go up to step (d), implying there are missing steps. Claim 40 is rejected for depending from claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16, 18 – 22, 28 – 31, 41, 42, and 44 – 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughan et al (US 2012/0279681 A1) (hereinafter “Vaughan”). The specification and drawings of Vaughan show all of the elements recited in claims 1, 2, 16, 18 – 22, 28 – 31, 41, 42, and 44 – 46 of this application.
Regarding claim 1, Vaughan shows a thermal energy network (district energy sharing system 10, Figs. 3 and 4, including thermal energy circuit 12) interconnecting a plurality of thermal loads (20, 20a-d having heat transfer apparatuses 30), the network comprising: at least one energy unit capable of functioning as a heat source or a heat sink (thermal server plant 21 having a source 23, geothermal ground loop 23a), a primary circuit loop for working fluid connected to the energy unit (12, 14, 16), the 
Regarding claim 2, Vaughan further shows the primary circuit loop consists of the upstream outflow line and the downstream return line (14 and 16 or 16 and 14).
Regarding claim 16, Vaughan further shows the energy unit comprises any at least one of a geothermal energy unit, a solar energy unit, a boiler unit capable of combusting any carbon-containing fuel, including biomass or recycled material, a combined heat and power (CHP) unit, a liquid reservoir, a source of flowing liquid, a wind or water turbine, a hydroelectric power generator, a nuclear power generator, a ground source or air source heat pump, or any other energy unit capable of functioning as a heat source or a heat sink (geothermal ground loop 23a, Fig. 4, para. [0045]).
Regarding claim 18, Vaughan further shows each thermal load is located in a building (para. [0041] and [0044], Figs. 3 and 4).
Regarding claim 19, Vaughan further shows each thermal load is located in a respective building (para. [0041] and [0044], Figs. 3 and 4).
Regarding claim 20, Vaughan further shows each thermal load comprises at least one device, located in a building, which is capable of requiring a positive or negative heat demand (heat transfer apparatuses 30 have circuit heat exchangers 32 requiring positive heat like in-floor radiant heating in building 20b or negative heat in ice rink building 20a, Fig. 4).
Regarding claim 21, Vaughan shows a method of providing thermal energy (district energy sharing system 10, Figs. 3 and 4, including thermal energy circuit 12) to a plurality of thermal loads (20, 20a-d having heat transfer apparatuses 30), the method comprising the steps of: (a) providing an energy unit capable of functioning as a heat source or a heat sink (thermal server plant 21 having a source 23, geothermal ground loop 23a), a primary circuit loop for working fluid being connected to the energy unit (12, 14, 16), the primary circuit loop comprising an upstream outflow line (14 or 16) and a downstream return line (16 or 14), (b) pumping the working fluid around the primary circuit loop successively from an outlet of the energy unit along the upstream outflow line, along the downstream return line and back to an inlet of the energy unit (with pumps 24, 22 and/or pump house 44, Figs. 3 or 4), (c) providing in each of at least two thermal loads a respective a user circuit loop for working fluid (including piping 54 in Figs. 5a-i), each user circuit loop being connected to the primary circuit loop by a respective connection at a respective location along the primary circuit loop 
Regarding claim 22, Vaughan further shows the primary circuit loop consists of the upstream outflow line and the downstream return line (14 and 16 or 16 and 14).
Regarding claim 28 Vaughan further shows the step (h) of controlling the temperature of the working fluid within the primary circuit loop within a preselected target range (para. [0032]).
Regarding claim 29, Vaughan further shows the preselected target range is from 7 to 17°C (between 5 and 18 C shown in Fig. 3).
Regarding claim 30, Vaughan further shows the preselected target range is from 9 to 15°C (between 5 and 18 C shown in Fig. 3).
Regarding claim 31, Vaughan further shows in step (h) controlling the temperature of the working fluid is at least partly achieved by controlling the direction and rate of thermal energy exchange between the energy unit and a thermal energy source or store (paragraphs [0021] and [0047]).
Regarding claim 41, Vaughan further shows the temperature of the working fluid is controlled by providing to the primary circuit loop (12, 14, 16) a positive or negative thermal input from the at least one energy unit capable of functioning as a heat source or a heat sink (21, 23, 23a), the input being a balancing thermal input to compensate for thermal energy lost to or gained from the at least two thermal loads (20, 20a-d having 
Regarding claim 42, Vaughan further shows the energy unit comprises any at least one of a geothermal energy unit, a solar energy unit, a boiler unit capable of combusting any carbon-containing fuel, including biomass or recycled material, a combined heat and power (CHP) unit, a liquid reservoir, a source of flowing liquid, a wind or water turbine, a hydroelectric power generator, a nuclear power generator, a ground source or air source heat pump, or any other energy unit capable of functioning as a heat source or a heat sink (geothermal ground loop 23a, Fig. 4, para. [0045]).
Regarding claim 44, Vaughan further shows each thermal load is located in a building (para. [0041] and [0044], Figs. 3 and 4).
Regarding claim 45, Vaughan further shows each thermal load is located in a respective building (para. [0041] and [0044], Figs. 3 and 4).
Regarding claim 46, Vaughan further shows each thermal load comprises at least one device, located in a building, which is capable of requiring a positive or negative heat demand (heat transfer apparatuses 30 have circuit heat exchangers 32 requiring positive heat like in-floor radiant heating in building 20b or negative heat in ice rink building 20a, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 8, 23 – 27, and 32 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan as applied to claims 1 and 21 above, and further in view of Leskinen (WO 95/20135 A1) (hereinafter “Leskinen”). Vaughan and Leskinen are in the Applicant’s field of endeavor, thermal energy networks including thermal loads and energy units. These two references, when considered together, teach all of the elements recited in claims 3 – 8, 23 – 27, and 32 – 38 of this application.
Regarding claim 3, Vaughan as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the connection comprises: a first working fluid line having an inlet connected to the upstream outflow line and an outlet connected to the user circuit loop, a second working fluid line having an inlet connected to the downstream return line and an outlet connected to the user circuit loop, and a third working fluid line having an outlet connected to the upstream outflow line and an inlet connected to the user circuit loop. Vaughan does not explicitly contain this additional limitation. 
Leskinen teaches the connection comprises: a first working fluid line (unnumbered, Fig. 3) having an inlet connected to the upstream outflow line (3) and an outlet connected to the user circuit loop (unnumbered), a second working fluid line (unnumbered) having an inlet connected to the downstream return line (2) and an outlet connected to the user circuit loop (Fig. 3), and a third working fluid line (unnumbered) having an outlet connected to the upstream outflow line (3) and an inlet connected to the user circuit loop (see the annotated Fig. 3 of Leskinen below, in which capitalized words represent claim limitations met by Leskinen and “WFL” means “working fluid line”).

    PNG
    media_image1.png
    499
    731
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the 
Regarding claim 4, Vaughan as modified by Leskinen as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 4 of this application further discloses the switchable valve system is arranged to connect the user circuit loop to either (i) the upstream outflow line by the first working fluid line and the upstream outflow line by the third working fluid line or (ii) the downstream return line by the second working fluid line and the upstream outflow line by the third working fluid line. Vaughan does not explicitly contain this additional limitation.
Leskinen teaches the switchable valve system is arranged to connect the user circuit loop to either (i) the upstream outflow line (3) by the first working fluid line (via valve 29) and the upstream outflow line by the third working fluid line (via valve 27) or (ii) the downstream return line (2) by the second working fluid line (via valve 28) and the upstream outflow line by the third working fluid line (via valve 27, see annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the details of the switchable valve system as taught by Leskinen in order to provide additional capability for changing the flows through the primary and user circuits for differentiating the heat or cold sent to the thermal loads.
Regarding claim 5, Vaughan as modified by Leskinen as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 5 of this application further discloses a fourth working fluid line having an outlet connected to 
Leskinen teaches a fourth working fluid line (unnumbered, see annotated Fig. 3 above) having an outlet connected to the downstream return line (2) and an inlet connected to the user circuit loop (see annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the details of the fluid line system as taught by Leskinen in order to provide additional capability for changing the flows through the primary and user circuits for differentiating the heat or cold sent to the thermal loads.
Regarding claim 6, Vaughan as modified by Leskinen as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 6 of this application further discloses the switchable valve system is arranged to connect the user circuit loop to both the upstream outflow line and the downstream return line by a respective pair of the first and fourth , or second and third, working fluid lines. Vaughan does not explicitly contain this additional limitation.
Leskinen teaches the switchable valve system is arranged to connect the user circuit loop to both the upstream outflow line (3) and the downstream return line (3) by a respective pair of the first and fourth , or second and third, working fluid lines (both first/fourth and second/third in annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the details of the switchable valve system as taught by Leskinen in order to provide additional capability for changing the flows 
Regarding claim 7, Vaughan as modified by Leskinen as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 7 of this application further discloses the switchable valve system comprises a first control valve on the first working fluid line, a second control valve on the second working fluid line and a third three-way valve selectively and alternatively connecting the third working fluid line and the fourth working fluid line to a spur working fluid line connected to the user circuit loop. Vaughan does not explicitly contain this additional limitation.
Leskinen teaches the switchable valve system comprises a first control valve (29) on the first working fluid line (annotated Fig. 3 above), a second control valve (28) on the second working fluid line and a third three-way valve (25) selectively and alternatively connecting the third working fluid line and the fourth working fluid line to a spur working fluid line connected to the user circuit loop (functional limitation that valve 25 is capable of performing in the configuration shown in annotated Fig. 3 above).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the details of the switchable valve system as taught by Leskinen in order to provide additional capability for changing the flows through the primary and user circuits for differentiating the heat or cold sent to the thermal loads.
Regarding claim 8, Vaughan as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 further discloses in each thermal load, a first heat exchanger coupled to the respective user circuit loop and 
Leskinen teaches in each thermal load, a first heat exchanger (10) coupled to the respective user circuit loop (unnumbered, see annotated Fig. 3 above) and connected to a heating system (21) and a second heat exchanger (11) coupled to the respective user circuit loop and connected to a cooling system (AC system 22, annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the heat exchangers as taught by Leskinen in order to enable selectively heating or cooling a space comprising one thermal load since the space may need either heating or cooling during a year depending on the outdoor temperature.
Regarding claim 23, Vaughan as described above teaches all the elements of claim 21 upon which this claim depends. However, claim 23 further discloses the step (e) of providing in each thermal load a first heat exchanger coupled to the respective user circuit loop and connected to a heating system and a second heat exchanger coupled to the respective user circuit loop and connected to a cooling system. Vaughan does not explicitly disclose this additional limitation.
Leskinen teaches the step (e) of providing in each thermal load a first heat exchanger (10) coupled to the respective user circuit loop (unnumbered, see annotated Fig. 3 above) and connected to a heating system (21) and a second heat exchanger (11) coupled to the respective user circuit loop and connected to a cooling system (AC system 22, annotated Fig. 3 above). It would have been obvious to a person having 
Regarding claim 24, Vaughan further discloses the step (f) wherein the primary circuit loop (12, 14, 16) selectively functions as a heat source for the user circuit loop (that serves the circuit heat exchangers 30 in Fig. 3 and 32 in Fig. 4) and thermal energy is supplied to the heating system (for example in-floor radiant heating 36 in Fig. 4) from the primary circuit loop via the user circuit loop (para. [0041]). 
Regarding claim 25, Vaughan further discloses the step (g) wherein the primary circuit loop (12, 14, 16) selectively functions as a heat sink for the user circuit loop (circuit heat exchanger 32 for the ice rink 20(a) in Fig. 4 is a heat sink) and thermal energy is taken from the cooling system to the primary circuit loop via the user circuit loop (para. [0044]).
Regarding claim 26, Vaughan further discloses in a heating mode working fluid flows along one working fluid line (Fig. 3, any line labelled 18 C / 10 C) from the upstream outflow line (14 and/or 16) and returns to the upstream outflow line along another working fluid line (any line labelled 13 C / 5 C) to provide heat to the heating system via the first heat exchanger (30, para. [0030]).
Regarding claim 27, Vaughan further discloses in a cooling mode working fluid flows along one working fluid line (Fig. 4, solid line from conduit 16 to heat exchanger 32 at the ice rink 20a, Fig. 4) from the downstream return line (16) and returns to the 
Regarding claim 32, Vaughan as described above teaches all the elements of claim 21 upon which this claim depends. However, claim 32 of this application further discloses the connection comprises: a first working fluid line having an inlet connected to the upstream outflow line and an outlet connected to the user circuit loop, a second working fluid line having an inlet connected to the downstream return line and an outlet connected to the user circuit loop, and a third working fluid line having an outlet connected to the upstream outflow line and an inlet connected to the user circuit loop. Vaughan does not explicitly contain this additional limitation. 
Leskinen teaches the connection comprises: a first working fluid line (unnumbered, Fig. 3) having an inlet connected to the upstream outflow line (3) and an outlet connected to the user circuit loop (unnumbered), a second working fluid line (unnumbered) having an inlet connected to the downstream return line (2) and an outlet connected to the user circuit loop (Fig. 3), and a third working fluid line (unnumbered) having an outlet connected to the upstream outflow line (3) and an inlet connected to the user circuit loop (see the annotated Fig. 3 of Leskinen above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan by adding the connection structures as taught by Leskinen in order to facilitate tapping into the primary loop to withdraw and return the working fluid to heat or cool the thermal load.
Regarding claim 33, Vaughan as modified by Leskinen as described above teaches all the elements of claim 32 upon which this claim depends. However, claim 33 of this application further discloses step (d) is implemented by a switchable valve system which is arranged to connect the user circuit loop to the upstream outflow line by either the first or second working fluid lines and to the downstream return line by the third working fluid line. Vaughan does not explicitly disclose this additional limitation.
Leskinen teaches step (d) is implemented by a switchable valve system which is arranged to connect the user circuit loop to the upstream outflow line (3) by either the first or second working fluid lines and to the downstream return line (2) by the third working fluid line (by actuating valves 24 25, 27, 28, and/or 29 in Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the details of the switchable valve system as taught by Leskinen in order to provide additional capability for changing the flows through the primary and user circuits for differentiating the heat or cold sent to the thermal loads.
Regarding claim 34, Vaughan as modified by Leskinen does not explicitly disclose in a heating mode a first control valve (29) of the switchable valve system the first working fluid line is open, a second control valve (28) of the switchable valve system on the second working fluid line is closed and the third working fluid line is open (annotated Fig. 3 above). However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filing date of the application as being obvious to try since it consists of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. MPEP 2143, I, E. At the time of the 
Regarding claim 35, Vaughan as modified by Leskinen does not explicitly disclose in a cooling mode a first control valve (29) of the switchable valve system on the first working fluid line is closed, a second control valve (28) of the switchable valve system on the second working fluid line is open and the third working fluid line is open (annotated Fig. 3 above). However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filing date of the application as being obvious to try since it consists of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. MPEP 2143, I, E. At the time of the invention, there had been a recognized problem or need in the art to solve the problem of adjusting valves in working fluid lines to admit heating water in a heating mode. There are a finite number of identified, predictable potential solutions to the need, in particular the different valves can be opened or closed. A person of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since the effects of opening and closing fluid lines is well-known in the art.
Regarding claim 36, Vaughan as modified by Leskinen as described above teaches all the elements of claim 32 upon which this claim depends. However, claim 36 of this application further discloses a fourth working fluid line having an outlet connected 
Leskinen teaches a fourth working fluid line (unnumbered, see annotated Fig. 3 above) having an outlet connected to the downstream return line (2) and an inlet connected to the user circuit loop (annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan by adding the details of the fluid line system as taught by Leskinen in order to provide additional capability for changing the flows through the primary and user circuits for differentiating the heat or cold sent to the thermal loads.
Regarding claim 37, Vaughan as modified by Leskinen as described above teaches all the elements of claim 36 upon which this claim depends. However, claim 37 of this application further discloses step (d) is implemented by a switchable valve system which is arranged to connect the user circuit loop to both the upstream outflow line and the downstream return line by a respective pair of the first and fourth, or second and third, working fluid lines. Vaughan does not explicitly contain this additional limitation. 
Leskinen teaches step (d) is implemented by a switchable valve system which is arranged to connect the user circuit loop (unnumbered, see annotated Fig. 3 above) to both the upstream outflow line (3) and the downstream return line (2) by a respective pair of the first and fourth (via valves 29, 24, 27, and/or 25), or second and third, working fluid lines (via valves 28 and/or 27). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan by adding the details of the switchable valve system as taught by 
Regarding claim 38, Vaughan as modified by Leskinen as described above teaches all the elements of claim 37 upon which this claim depends. However, claim 38 of this application further discloses the switchable valve system comprises a first control valve on the first working fluid line, a second control valve on the second working fluid line and a third three-way valve selectively and alternatively connecting the third working fluid line and the fourth working fluid line to a spur working fluid line connected to the user circuit loop. Vaughan does not explicitly contain this additional limitation. 
Leskinen teaches the switchable valve system comprises a first control valve (29) on the first working fluid line (annotated Fig. 3 above), a second control valve (28) on the second working fluid line and a third three-way valve (25) selectively and alternatively connecting the third working fluid line and the fourth working fluid line to a spur working fluid line connected to the user circuit loop (implicitly shown by the valve configuration shown in annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan by adding even more details of the switchable valve system as taught by Leskinen in order to provide additional capability for changing the flows through the primary and user circuits for differentiating the heat or cold sent to the thermal loads.
Claims 9 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan as applied to claim 1 above, and further in view of Stewart et al (US 2011/0197599 A1) (hereinafter “Stewart). Stewart is also in the Applicant’s field of .
Regarding claim 9, Vaughan as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses a control system in the geothermal energy unit, the control system being adapted to control the temperature of the working fluid within the primary circuit loop within a preselected target range. Vaughan does not explicitly disclose this additional limitation. 
Stewart teaches a control system (surface control module 80 in Fig. 5) in the geothermal energy unit (including heat exchanger array 40 and manifold unit 44, Fig. 1), the control system being adapted to control the temperature of the working fluid within the primary circuit loop (50 and/or 64) within a preselected target range (para. [00124]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the control system and geothermal energy unit as taught by Stewart in order to coordinate operation of the energy unit with the demands of a building in the network so there is no shortage of needed heat.
Regarding claim 10, Vaughan further discloses the preselected target range is from 3 to 30°C (5 to 18 C shown in Fig. 3, which alternatively is a functional limitation describing intended use and not structure).
Regarding claim 11, Vaughan further discloses the preselected target range is from 5 to 21 C, optionally from 9 to 15 C (5 to 18 C shown in Fig. 3, which alternatively is a functional limitation describing intended use and not structure).
Regarding claim 12, Vaughan further discloses the control system is adapted to control the temperature of the working fluid at least partly by controlling the direction and rate of thermal energy exchange between the energy unit and a thermal energy source or store (paragraphs [0021] and [0047]).
Regarding claim 13, Vaughan further discloses the control system is adapted to control the temperature of the working fluid is controlled by providing to the primary circuit loop (12, 14, 16) a positive or negative thermal input from the at least one energy unit capable of functioning as a heat source or a heat sink (21, 23, 23a), the input being a balancing thermal input to compensate for thermal energy lost to or gained from the at least two thermal loads (20, 20a-d having heat transfer apparatuses 30) by the primary circuit loop (Fig. 11 including NOTES, paragraphs [0029], [0037], [0077], [0092], and [0094]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughan and Stewart as applied to claim 9 above, and further in view of Leskinen and Langer et al (EP 2187135 A2 English machine translation) (hereinafter “Langer”). Langer is also in the Applicant’s field of endeavor, a thermal energy network having thermal loads. These four references, when considered together, teach all of the elements recited in claim 14 of this application. Vaughan as modified by Stewart as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 14 of this application further discloses the connection comprises: a first working fluid line having . 
Leskinen teaches the connection comprises: a first working fluid line (unnumbered, annotate Fig. 3 above) having an inlet connected to the upstream outflow line (3) and an outlet connected to the user circuit loop (unnumbered), a second working fluid line (unnumbered) having an inlet connected to the downstream return line (2) and an outlet connected to the user circuit loop (Fig. 3), and a third working fluid line (unnumbered) having an outlet connected to the upstream outflow line (3) and an inlet connected to the user circuit loop (Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the connection structures as taught by Leskinen in order to facilitate tapping into the primary loop to withdraw and return the working fluid to heat or cool the thermal load. Leskinen does not explicitly teach the network further comprising a first temperature sensor on the first working fluid line and a second temperature sensor on the second working fluid line, each first and second temperature sensor being configured to provide a temperature input to the control system. 
Langer teaches the network further comprising a first temperature sensor (41) on the first working fluid line (58), each first temperature sensor being configured to provide a temperature input to the control system (see dashed control line to connecting element 32 in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan modified by Stewart and Leskinen by adding the temperature sensor as taught by Langer in order to enable controlling the temperature to a particular value as desired by the user. Vaughan modified by Stewart, Leskinen, and Langer does not explicitly teach a second temperature sensor on the second working fluid line, each temperature sensor being configured to provide a temperature input to the control system. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughan and Stewart as applied to claim 9 above, and further in view of Johnson, Jr. et al (US 7,017,650 B2) (hereinafter “Johnson”). Johnson is also in the Applicant’s field of endeavor, a thermal energy network having a geothermal heat source. These three references, when considered together, teach all of the elements recited in claim 15 of this application. Vaughan as modified by Stewart as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 15 of this application further discloses an outlet temperature sensor on the outlet of the energy unit and an inlet temperature sensor on the inlet of the energy unit, each outlet and inlet .
Johnson teaches an outlet temperature sensor (408) on the outlet of the energy unit (410, Fig. 19) and an inlet temperature sensor (406) on the inlet of the energy unit (Fig. 19), each outlet and inlet temperature sensor being configured to provide a temperature input to the control system (420, col. 17 line 56 – col. 18 line 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the temperature sensors as taught by Johnson in order to enable controlling the temperature to a particular value at which the heat exchanger can exchange the appropriate amount of heat to a user.
Claims 17 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan as applied to claims 16 and 42 respectively above, and further in view of Stewart. These two references, when considered together, teach all of the elements recited in claims 17 and 43 of this application. 
Regarding claim 17, Vaughan as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses the energy unit comprises at least one geothermal system installed in the ground, the geothermal system comprising at least one borehole heat exchanger having a working fluid therein for thermal energy exchange between the ground and the at least one borehole heat exchanger. Vaughan further discloses the energy unit comprises at least one geothermal system installed in the ground (23a, Fig. 4), but does not explicitly 
Stewart teaches the geothermal system comprising at least one borehole heat exchanger (42) having a working fluid therein for thermal energy exchange between the ground and the at least one borehole heat exchanger (functional limitation that is also described at para. [0092] and [0022]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Vaughan by adding the borehole heat exchanger as taught by Stewart in order to take advantage of stable heat sinks or heat sources deeper underground than shallower geothermal heat exchangers.
Regarding claim 43, Vaughan as described above teaches all the elements of claim 42 upon which this claim depends. However, claim 43 of this application further discloses the energy unit comprises at least one geothermal system installed in the ground, the geothermal system comprising at least one borehole heat exchanger having a working fluid therein for thermal energy exchange between the ground and the at least one borehole heat exchanger. Vaughan further discloses the energy unit comprises at least one geothermal system installed in the ground, (23a, Fig. 4), but does not explicitly disclose the geothermal system comprising at least one borehole heat exchanger having a working fluid therein for thermal energy exchange between the ground and the at least one borehole heat exchanger.
Stewart teaches the geothermal system comprising at least one borehole heat exchanger (42) having a working fluid therein for thermal energy exchange between the .
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughan and Leskinen as applied to claim 32 above, and further in view of Langer. These three references, when considered together, teach all of the elements recited in claim 39 of this application. Vaughan as modified by Leskinen as described above teaches all the elements of claim 32 upon which this claim depends. However, claim 39 of this application further discloses in step (h) controlling the temperature of the working fluid is at least partly achieved by controlling the direction and rate of thermal energy exchange between the energy unit and a thermal energy source or store and the method further comprising sensing a first temperature on the first working fluid line and a second temperature on the second working fluid line, and providing the first and second temperatures as a temperature input to a control system implementing step (h). Vaughan further discloses in step (h) controlling the temperature of the working fluid is at least partly achieved by controlling the direction and rate of thermal energy exchange between the energy unit and a thermal energy source or store (paragraphs [0021] and [0047]). Vaughan as modified by Leskinen does not explicitly disclose the method further comprising sensing a first temperature on the first working fluid line and a second temperature on the second working fluid line, and providing the first and second temperatures as a temperature input to a control system implementing step (h).
Langer teaches the method further comprising sensing a first temperature on the first working fluid line (58 with sensor 41) and providing the first temperature as a temperature input to a control system implementing step (h) (see dashed control line to connecting element 32 in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan modified by Stewart and Leskinen by adding the temperature sensing as taught by Langer in order to enable controlling the temperature to a particular value as desired by the user. Vaughan modified by Leskinen and Langer does not explicitly teach a second temperature on the second working fluid line, and providing the second temperatures as a temperature input to a control system implementing step (h). However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughan as applied to claim 31 above, and further in view of Johnson. These two references, when considered together, teach all of the elements recited in claim 40 of this application. Vaughan as described above teaches all the elements of claim 31 upon which this claim depends. However, claim 40 of this application further discloses sensing an outlet temperature on the outlet of the energy unit and an inlet temperature on the inlet of the energy unit and providing the outlet and inlet temperatures as a temperature input to a control system implementing step (h). Vaughan does not explicitly contain this additional limitation. 
Johnson teaches sensing an outlet temperature (via sensor 408) on the outlet of the energy unit (410, Fig. 19) and an inlet temperature on the inlet of the energy unit (via sensor 406) and providing the outlet and inlet temperatures as a temperature input to a control system implementing step (h) (420, col. 17 line 56 – col. 18 line 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan by adding the temperature sensing as taught by Johnson in order to enable controlling the temperature to a particular value at which the heat exchanger can exchange the appropriate amount of heat to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746